DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James  Armstrong on 05/07/2021.
The application has been amended as follows: 
In claims 
1. (currently amended)	A position measurement system comprising:
	an image data acquisition unit configured to acquire first image data photographed by a first camera of a first stereo camera provided at a work machine and second image data photographed by a second camera of the first stereo camera;
	a stereo measurement unit configured to execute stereo measurement on the basis of the first image data, the second image data, and parameters related to the first camera and the second camera;
	a first adjustment unit configured to change at least a part of the parameters to adjust a stereo ratio of first disparity image data subjected to stereo measurement; and
	a second adjustment unit configured to change at least a part of the parameters to adjust a scale of first three-dimensional data obtained from the first disparity image data,
wherein the second adjustment unit adjusts a disparity of the first disparity image data to adjust a scale of the first three-dimensional data, and 
	whereby three-dimensional data and disparity image data are generated by stereo measurement.

2. (canceled)	
	

8. (currently amended)	A position measurement system comprising:
	an image data acquisition unit configured to acquire first image data photographed by a first camera of a stereo camera provided at a work machine and second image data photographed by a second camera of the stereo camera;
	a stereo measurement unit configured to execute stereo measurement on the basis of the first image data, the second image data, and parameters related to the first camera and the second camera; and
	a second adjustment unit configured to change at least a part of the parameters so as to reduce a difference between a reference distance from the stereo camera to a reference object and a distance from the stereo camera to the reference object in disparity image data generated by the stereo measurement unit, the reference distance being calculated on the basis of absolute positional data of the stereo camera and absolute positional data of the reference object, 
	wherein the second adjustment unit adjusts a disparity of the disparity image data generated by the stereo measurement unit to adjust a scale of three-dimensional data, and 
	whereby three-dimensional data and disparity image data are generated by the stereo measurement.

9. (currently amended)	A position measurement system comprising:
	an image data acquisition unit configured to acquire first image data photographed by a first camera of a stereo camera provided at a work machine, and including a reference object located at an infinite point of the stereo camera and second image data photographed by a second camera of the stereo camera and including the reference object;

	a second adjustment unit configured to change at least a part of the parameters such that a peak of a disparity in first disparity image data measured on the basis of the first image data and the second image data becomes zero, 
	wherein the second adjustment unit adjusts a disparity of the first disparity image data to adjust a scale of three-dimensional data, and 
	whereby three-dimensional data and disparity image data are generated by the stereo measurement.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Petrany et al. (US 20160137125 A1) discloses the imaging system may have at least one onboard camera configured to generate image data for an actual environment of the mobile machine, and an onboard sensor configured to generate object data regarding detection and ranging of an object in the actual environment.
Petrany does not disclose a position measurement system comprising: an image data acquisition unit configured to acquire first image data photographed by a first camera of a first stereo camera provided at a work machine and second image data photographed by a second camera of the first stereo camera; a stereo measurement unit configured to execute stereo measurement on the basis of the first image data, the second image data, and parameters related to the first camera and the second camera; a first adjustment unit configured to change at least a part of the parameters to adjust a stereo ratio of first disparity image data subjected to stereo measurement ; and a second adjustment unit configured to change at least a part of the parameters to adjust a scale of first three-dimensional data obtained from the first disparity image 
Klausmann et al. (US 20150305238 A1) teaches one or more sensors determine position data and detect a corresponding characteristic of field area with a crop stock located at a field side or sides next to the harvester.
Klausmann does not disclose a position measurement system comprising: an image data acquisition unit configured to acquire first image data photographed by a first camera of a stereo camera provided at a work machine and second image data photographed by a second camera of the stereo camera; a stereo measurement unit configured to execute stereo measurement on the basis of the first image data, the second image data, and parameters related to the first camera and the second camera; and a second adjustment unit configured to change at least a part of the parameters so as to reduce a difference between a reference distance from the stereo camera to a reference object and a distance from the stereo camera to the reference object in disparity image data generated by the stereo measurement unit, the reference distance being calculated on the basis of absolute positional data of the stereo camera and absolute positional data of the reference object (fig. 19), wherein the second adjustment unit adjusts a disparity of the disparity image data generated by the stereo measurement unit to adjust a scale of three-dimensional data (SP40 of fig. 16), and whereby three-dimensional data and disparity image data are generated by the stereo measurement (SP50 of fig. 16) as specified in claim 8.
Chen et al. (US 20140236477 A1) teaches the method determines whether a locating device associated with the machine is accurately providing the position of the machine. The 
Chen does not disclose a position measurement system comprising: an image data acquisition unit configured to acquire first image data photographed by a first camera of a stereo camera provided at a work machine, and including a reference object located at an infinite point of the stereo camera and second image data photographed by a second camera of the stereo camera and including the reference object; a stereo measurement unit configured to execute stereo measurement on the basis of the first image data, the second image data, and parameters related to the first camera and the second camera (SP20 of fig. 16); and a second adjustment unit configured to change at least a part of the parameters such that a peak of a disparity in first disparity image data measured on the basis of the first image data and the second image data becomes zero (See paragraph [0206], pages 59-60, and figure 21 and 22 of the specification) , wherein the second adjustment unit adjusts a disparity of the first disparity image data to adjust a scale of three-dimensional data (SP 40 of fig. 16 of the specification), and whereby three-dimensional data and disparity image data are generated by the stereo measurement (SP50 of fig. 16 ) as specified in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425